PER CURIAM.
Inmate Rickey Brooks appeals the district court’s1 pre-service dismissal of his 42 U.S.C. § 1983 complaint. After careful review, see Cooper v. Schriro, 189 F.3d 781, 783 (8th Cir.1999) (per curiam) (standard of review), we affirm. See 8th Cir. R. 47B.

. The Honorable J. Leon Holmes, Chief Judge, United States District Court for the Eastern District of Arkansas, adopting the report and recommendation of The Honorable Henry L. Jones, Jr., United States Magistrate Judge for the Eastern District of Arkansas.